DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 02/17/2021 are acknowledged and have been fully considered. Claims 1-14, 16 and 18-20 have been amended; no claims have been added, canceled or withdrawn. Claims 1-20 are now pending and under consideration.
The previous objections to the drawings have been withdrawn, in light of the amendments to Figs. 3 & 4.
The previous objections to claim 1-10 have been withdrawn, in light of the amendments to claims 1-10.
The previous rejections of claims 2-6, 9, 10, 12-16 and 18-20 under 35 U.S.C. 112(b) have been mostly withdrawn, in light of the amendments to claims 2-4, 6, 9, 12-14, 16 and 18-20. A particular rejection of claim 13 under 35 U.S.C. 112(b) was neither addressed by amendments nor arguments and has been maintained.

Applicant’s arguments on pages 10-12 of the remarks with respect to the rejections of amended independent claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Applicant’s arguments on pages 12-13 of the remarks with respect to the rejection of amended independent claim 20 under 35 U.S.C. 103 as being unpatentable over Sano in view of Martin have been fully considered and are persuasive. Specifically, the examiner does not disagree with Applicant’s assertions that the combination of Sano in view of Martin does not appear to teach or render obvious each and every newly-added limitation of the amended claim. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection of claim 20 is made under 35 U.S.C. 103 as being unpatentable over Sano in view of Martin, in view of U.S. Patent No. 5,323,748 to Foster et al., and in view of U.S. Patent Application Publication No. 2011/0288722 to Nicosia et al.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “an air/fuel imbalance” in line 14, which should be amended to instead recite --[[an]] the air/fuel imbalance-- for consistency and proper antecedent basis with “an air/fuel imbalance” in lines 12-13 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 12, 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 has been amended to recite “setting the threshold at a value less than required to trigger a misfire fault report” in lines 4-5; however, it is unclear exactly where and exactly how Applicant’s originally-filed specification provides sufficient written description support for a method including “setting the threshold at a value less than required to trigger a misfire fault report.” As best understood by the examiner, Applicant’s originally-filed specification (¶ 0043) merely discloses that a controller 210: determines when a misfire fault is detected; monitors engine parameters, and, when misfire conditions are detected, generates a fault code indicative of the condition; and monitors COV conditions and compares the COV conditions to a threshold, where the misfire fault report. Thus, it appears that the amendments to claim 12 improperly introduce “new matter” to the claim, such that the claim now fails to comply with the written description requirement.
Claim 13 is dependent from claim 12, such that claim 13 also includes the “new matter” recited by claim 12, such that claim 13 is also rejected for at least the same reasons that claim 12 is rejected, as discussed in detail directly above with respect to claim 12.

Claim 20 has been amended to recite “calculate a coefficient of variation and an air/fuel imbalance during the deactivation strategy and during the alternative deactivation strategy” in lines 21-22; however, it is unclear exactly where and exactly how Applicant’s originally-filed specification provides sufficient written description support for controller-implemented functionality for calculating a coefficient of variation and for calculating an air/fuel imbalance, including during the deactivation strategy and during the alternative deactivation strategy. As best understood by the examiner, Applicant’s originally-filed specification merely discloses evaluating a coefficient of variation (COV) (i.e., at 414 of Fig. 4) and merely discloses evaluating an air/fuel imbalance (AFI) (i.e., at 416 of Fig. 4); however, there is no disclosure of the controller calculating the COV and/or the AFI, regardless of whether operation is during the deactivation strategy or during the alternative deactivation strategy. Thus, it appears 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 has been amended to recite “setting the threshold at a value less than required to trigger a misfire fault report” in lines 4-5; however, the claim phrase “less than required to trigger a misfire fault report” in claim 12 includes relative terminology which renders the claim indefinite. The claim phrase “less than required to trigger a misfire fault report” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what exactly is required to meet the undefined scope of this claim phrase, especially in consideration of otherwise equivalent methods that include no requirement to trigger a misfire fault report and therefore inherently meet the scope of “setting the threshold at a value less than required to trigger a misfire fault report” when the threshold is set at any value.


Claim 13 recites “an alternate deactivation strategy” in line 3. Claim 13 is dependent from claim 11 via claim 12, and claim 11 recites “an alternate deactivation strategy” in line 13. Specifically, it is unclear whether “an alternate deactivation strategy” in line 3 of claim 13 is intended to be the same as or different from “an alternate deactivation strategy” in line 13 of claim 11. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 20 has been amended to recite “the air/fuel imbalance” in line 15; however, the claim does not appears to previously introduce “an air/fuel imbalance,” such that it is unclear what exactly is meant by “the air/fuel imbalance” in line 15 of the claim. Claim 20 has also been amended to later recite “an air/fuel imbalance” in line 21, and it is unclear whether “an air/fuel imbalance” in line 21 is intended to be the same as or different from “the air/fuel imbalance” in line 15 and in line 20. Thus, there appears to be improper antecedent basis for the limitations in the claim. 
Claim 20 has been amended to recite “calculate volumetric efficiency using a percentage deviation of at least one of the coefficient of variation and the air/fuel imbalance” in lines 25-26; however, it is unclear what exactly is meant by “a percentage deviation of at least one of the coefficient of variation and the air/fuel imbalance” for at a percentage deviation of at least one of the coefficient of variation and the air/fuel imbalance” is to be determined. Absent any point(s) of reference from which the percentage deviation of “a percentage deviation of at least one of the coefficient of variation and the air/fuel imbalance” is to be determined, it is apparent that the broadest reasonable interpretation of “a percentage deviation of at least one of the coefficient of variation and the air/fuel imbalance” would include a percentage deviation of the coefficient of variation from itself (i.e., zero) and/or a percentage deviation of the air/fuel imbalance from itself (i.e., zero), such that it does not appear that a percentage deviation of at least one of the coefficient of variation and the air/fuel imbalance would necessarily have any impact on a calculation of the volumetric efficiency under a broadest reasonable interpretation.
Also, claim 20 has been amended to previously recite “calculate a coefficient of variation and an air/fuel imbalance during the deactivation strategy and during the alternative deactivation strategy” in lines 21-22, which appears to indicate that each of the coefficient of variation and the air/fuel imbalance is calculated a first time “during the deactivation strategy” that each of the coefficient of variation and the air/fuel imbalance is calculated a second time “during the alternative deactivation strategy,” such that there are two calculated coefficients of variation and two calculated air/fuel imbalances. However, “calculate volumetric efficiency using a percentage deviation of at least one of the coefficient of variation and the air/fuel imbalance” in lines 25-26 fails to indicate which of the two calculated coefficients of variation and/or the two calculated air/fuel imbalances corresponds to “using a percentage deviation of at least one of the coefficient of variation and the air/fuel imbalance,” such that it is unclear what exactly is meant by “calculate volumetric efficiency using a percentage deviation of at least one of the coefficient of variation and the air/fuel imbalance” in lines 25-26 of claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0276250 to Sano et al. (hereinafter: “Sano”) in view of U.S. Patent Application Publication No. 20170350332 to Martin et al. (hereinafter: “Martin”).
With respect to claim 1, Sano teaches a cylinder imbalance correction system (for example, apparent from at least Figs. 1 & 15 in view of at least ¶ 0196) comprising: an engine having plural cylinders, a crankshaft, an intake system and an exhaust system [for example, as depicted by at least Figs. 1 & 15 and as discussed by at least ¶ 0138-0141, the apparent “cylinder imbalance correction system” includes an engine 10 having six cylinders (No. 1 to No. 6), a crankshaft (not shown), an apparent intake system including intake valves (not shown) at respective intake ports (not shown) and driven by respective intake variable valve mechanisms 18, and an apparent exhaust system including an exhaust passage 12]; a first sensor disposed in the exhaust system and configured to generate a first signal indicative of an air/fuel ratio in the plural cylinders [for example, as depicted by at least Figs. 1 & 15 and as discussed by at least ¶ 0141 & 0201, the apparent “cylinder imbalance correction system” also includes an air fuel ratio (A/F) sensor 16 (e.g., “first sensor”) arranged in the exhaust passage 12, downstream of the cylinders and upstream of a catalyst 14, and that, as designed, is capable of performing functions to generate a detection value (e.g., “first signal”) that is indicative of the air fuel ratio in the cylinders]; a second sensor disposed adjacent the crankshaft and configured to generate a second signal indicative of crankshaft speed [as depicted by at least Figs. 1 & 15 and as discussed by at least ¶ 0141 & 0147, the apparent “cylinder imbalance correction system” also includes a crank angle sensor 24 (e.g., “second sensor”) that, as designed, is capable of performing functions to generate detection values (e.g., “second signal”) corresponding to rotational position and rotational speed (e.g., “crankshaft speed”) of the crankshaft]; and a controller configured to: determine a base deactivation strategy and operate the engine with a first set of the plural cylinders deactivated, the first set of the plural cylinders comprising a first number of cylinders [for example, as depicted by at least Figs. 1, 15 & 17-19 and as discussed by at least ¶ 0141 & 0253-0254, the apparent “cylinder imbalance correction system” also includes an electronic control unit (ECU) 22 (e.g., “controller”) that, as designed, is capable of performing functions to determine a first firing fraction (1/3) (e.g., “first number”) and a first group (e.g., “first set”) of the cylinders to deactivate (e.g., cylinders No. 2, No. 3, No. 5 & No. 6 in step 412 of Fig. 18) in accordance with the first firing fraction (e.g., “determine a base deactivation strategy”) and operate the engine 10 such that the first group of cylinders are deactivated in accordance with the first firing fraction while the remaining ones of the cylinders (e.g., cylinders No. 1 & No. 4 in step 422 of Fig. 18) are active (e.g., “operate the engine with a first set of the plural cylinder deactivated”)]; evaluate, using at least one of the first and second signals and during the operation under the base deactivation strategy, whether the engine is operating with an air/fuel imbalance between the first set of the plural cylinders (apparent from at least step 424 of Figs. 17-19 in view of at least ¶ 0198, 0201-0202, 0209 & 0253-0254); determine, when the engine is operating with an air/fuel imbalance when operating under the base deactivation strategy, an alternate deactivation strategy and operate the engine under the alternate deactivation strategy with a second set of the plural cylinders deactivated, wherein the second set of the plural cylinders comprises a second number of cylinders [for example, as depicted by at least Figs. 1, 15 & 17-19 and as discussed by at least ¶ 0141 & 0254-0255, the ECU 22, as designed, is capable of performing functions to determine a second firing fraction (1/3) (e.g., “second number”) and a second group (e.g., “second set”) of the cylinders to deactivate (e.g., cylinders No. 1, No. 2, No. 4 & No. 5 in step 422 of Fig. 18) in accordance with the second firing fraction (e.g., “determine an alternate deactivation strategy”) and operate the engine 10 such that the second group of cylinders are deactivated in accordance with the second firing fraction while the remaining ones of the cylinders (e.g., cylinders No. 3 & No. 6 in step 422 of Fig. 18) are active (e.g., “operate the engine with a second set of the plural cylinder deactivated”)], wherein the second number of cylinders is equal to the first number of cylinders, wherein the second set includes only some of the plural cylinders included in the first (as discussed in detail above); identify, based on outcomes of the base deactivation strategy and of the alternate deactivation strategy, which of the first set of the plural cylinders is a source cylinder of the air/fuel imbalance (apparent from at least some of steps of Figs. 17-19).
Sano also appears to lack a clear teaching as to whether the controller is configured to correct fuel flow to the source cylinder to correct the air/fuel imbalance when identified.
Martin teaches an analogous system including an engine having cylinders including a cylinder identified as a source cylinder of an air/fuel imbalance, and a controller configured to correct fuel flow to the source cylinder to correct the air/fuel imbalance when identified [as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0066, fuel injection amount is varied, by a controller 12, to at least a cylinder 30 of an engine 10 that exhibits air-fuel ratio imbalance, in a manner that is proportional to an air-fuel error (at step 420 of Fig. 4), to improve engine efficiency and operation, and to reduce emissions].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the propulsion system of Sano, if even necessary, with the teachings of Martin such that the controller is also configured to correct fuel flow to the source cylinder to correct the air/fuel imbalance when identified because, as discussed in detail above, Sano further teaches that correction of fuel injection amount in a manner that is proportional to an air-fuel error to a cylinder that is a source of an air-fuel ratio imbalance beneficially improves engine efficiency and operation, and reduces emissions.

With respect to claim 6, Sano modified supra teaches the cylinder imbalance correction system of claim 1, wherein two cylinders of the plural cylinders are configured to fire sequentially so that the controller is unable to discern, using the first signal solely, which of the two cylinders is the source cylinder of the air/fuel imbalance (apparent from at least Figs. 15 & 16), and wherein the controller is configured to determine, using the alternate deactivation strategy, an improved air/fuel ratio of the two cylinders (as discussed in detail above with respect to claim 1).

With respect to claim 7, Sano modified supra teaches the cylinder imbalance correction system of claim 1, wherein the first sensor generates the first signal based on an oxygen level in the exhaust system (as discussed in detail above with respect to claim 1) and wherein the controller is configured to: adjust the air/fuel ratio of the plural cylinders based on the oxygen level in the exhaust system (as discussed in detail above with respect to claim 1); and adjust the air/fuel ratio of the source cylinder based on the outcomes of the alternate deactivation strategy (as discussed in detail above with respect to claim 1).

With respect to claim 11, Sano modified supra teaches a method of controlling an engine having plural cylinders, a crankshaft, an intake system and an exhaust system, the method comprising: generating, by a first sensor disposed in the exhaust system, a first signal indicative of an air/fuel ratio in the plural cylinders; generating, by a second sensor disposed adjacent the crankshaft, a second signal indicative of crankshaft (for example, as discussed in detail above with respect to at least claim 1).

With respect to claim 16, Sano modified supra teaches the method of claim 11, wherein two cylinders of the plural cylinders are configured to fire sequentially so that the controller is unable to discern, from the first signal solely, which of the two cylinders is the source cylinder of the air/fuel imbalance, and comprising determining, by the controller using the alternate deactivation strategy, an improved air/fuel ratio of the two cylinders (as discussed in detail above with respect to at least claim 6).

With respect to claim 17, Sano modified supra teaches the method of claim 11, wherein the first sensor generates the first signal based on an oxygen level in the exhaust system and comprising: adjusting, by the controller based on the oxygen level in the exhaust system, the air/fuel ratio of the plural cylinders; and adjusting, by the controller and based on the outcomes of the alternate deactivation strategy, the air/fuel ratio of the source cylinder (as discussed in detail above with respect to at least claim 7).

Claims 2, 9, 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Martin, and in view of U.S. Patent No. 5,323,748 to Foster et al. (hereinafter: “Foster”).
With respect to claim 2, Sano modified supra teaches the cylinder imbalance correction system of claim 1; however, Sano appears to lack a clear teaching as to whether the controller is configured to evaluate, using the first signal and the second signal, whether the engine is operating with a coefficient of variation indicative of a misfire.
Foster teaches an engine system including a controller configured to evaluate, using a first signal indicative of an air/fuel ratio in a plurality of cylinders disposed in an exhaust system and a second signal indicative of crankshaft speed generated by a second sensor disposed adjacent a crankshaft, whether the engine is operating with a coefficient of variation approximately indicative of a misfire (apparent from at least Figs. 1 & 2 in view of at least Col. 4, lines 13-56, Col. 5, line 39 – Col. 6, line 3, Col. 6, line 46 – Col. 7, line 2)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the cylinder imbalance correction system of Sano, if even necessary, with the teachings of Foster such that the controller is also configured to evaluate, using the first signal and the second signal, whether the engine is operating with a coefficient of variation approximately indicative of a misfire because Foster further teaches that certain coefficient of variations are at least approximately indicative of misfiring, thereby beneficially providing a calculable metric by which to restrict specific engine operating parameters to avoid misfiring.

With respect to claim 9, Sano modified supra teaches the cylinder imbalance correction system of claim 1, wherein the controller is configured to determine whether the air/fuel imbalance exceeds a second threshold (as discussed in detail above with respect to at least claim 1; “second threshold” is broad enough to include values such as zero); however, Sano appears to lack a clear teaching as to whether the controller is further configured to: determine whether a coefficient of variation of the engine exceeds a first threshold. 
Foster teaches an engine system including a controller configured to evaluate, using a signal from a sensor disposed adjacent a crankshaft and configured to generate a second signal indicative of crankshaft speed, whether a coefficient of variation of the engine exceeds a first threshold (as discussed in detail above with respect to at least claim 2; “first threshold” is broad enough to include values such as zero).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the cylinder imbalance correction system of Sano,  determine whether a coefficient of variation of the engine exceeds a first threshold because Foster further teaches that certain coefficient of variations, greater than zero, are at least approximately indicative of misfiring, thereby beneficially providing a calculable metric by which to restrict specific engine operating parameters to avoid misfiring.

With respect to claim 10, Sano modified supra teaches the cylinder imbalance correction system of claim 9, wherein the controller is configured to: determine an acceleration of the crankshaft; and determine, based on the acceleration, whether the first threshold is exceeded (as discussed in detail above with respect to at least claims 2 and 9).

With respect to claim 12, Sano modified supra teaches the method of claim 11, comprising evaluating, by the controller using the first signal and the second signal, whether the engine is operating with a coefficient of variation exceeding a threshold that is indicative of a misfire (as discussed in detail above with respect to at least claim 2), and setting the threshold at a value less than required to trigger a misfire fault report (this is understood to be inherent to Sano modified supra, as the prior art does not require any triggering of a “misfire fault report”).

With respect to claim 19, Sano modified supra teaches the method of claim 11, comprising: determining, by the controller and based on an acceleration of the (as discussed in detail above with respect to at least claims 2, 9 and 10).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Martin, in view of Foster, and in view of JP 02-055854 A to Sasaki (hereinafter: “Sasaki”).
With respect to claim 3, Sano modified supra teaches the cylinder imbalance correction system of claim 2; however, Sano appears to lack a clear teaching as to whether the controller is configured to determine the alternative deactivation strategy, only when the engine is operating with the coefficient of variation indicative of the misfire.
Sasaki teaches an engine system including a controller configured to determine an alternative deactivation strategy in which a misfiring cylinder is deactivated, only when the engine is operating with a misfiring cylinder (as discussed by at least ¶ 0001, fuel injection to a misfiring cylinder is stopped after the misfiring cylinder is determined).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the cylinder imbalance correction system of Sano, if even necessary, with the teachings of Sasaki such that the controller is also configured to determine the alternative deactivation strategy, only when the engine is operating with a misfiring cylinder because Sasaki further teaches that such control beneficially prevents discharge of unburned gas to avoid damage to a catalyst and 

With respect to claim 13, Sano modified supra teaches the method of claim 12, comprising determining, by the controller and when the engine is operating with the coefficient of variation indicative of the misfire, an alternate deactivation strategy (as discussed in detail above with respect to at least claims 2, 3 and 12).

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Martin, and in view of U.S. Patent Application Publication No. 2010/0147058 to Cinpinski et al. (hereinafter: “Cinpinski”).
With respect to claim 4
Cinpinski teaches a system including an engine with a fuel injector on the engine (apparent from at least Figs. 1 & 2 in view of at least ¶ 0015-0017), a sensor configured to generate a signal that is indicative of a fuel pressure (as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0015-0017, a pressure sensor 30, as designed, is capable of performing functions to output a signal corresponding to pressure of fuel in a fuel system 14), and a controller is configured to evaluate, using the signal, changes in fuel pressure throughout operation of the engine (apparent from at least Figs. 2-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the cylinder imbalance correction system of Sano with the teachings of Cinpinski to further include a third sensor configured to generate a third signal that is indicative of a fuel pressure because Cinpinski further teaches that inclusion of a fuel pressure sensor in a fuel system of an engine of a system beneficially enables a controller of the system to determine, by the changes in the fuel pressure, whether the fuel injector has a deteriorating performance (apparent from at least Fig. 4). Also, in such a modification, it is understood that the controller would also be configured to evaluate, using the third signal, changes in the fuel pressure when the engine is operated with the first set of the plural cylinders deactivated and when the engine is operated when the second set of the plural cylinders deactivated because the third signal generating of the third signal occurs throughout engine operation in Cinpinski (apparent from at least Fig. 3).

With respect to claim 5, Sano modified supra teaches the cylinder imbalance correction system of claim 4, comprising a fuel injector on the engine [it is apparent from at least ¶ 0141 in view of at least Fig. 1 of Sano that the engine 10 includes a fuel injection valve 26 (e.g., “fuel injector”); also, as discussed in detail above with respect to Cinpinski in claim 4], wherein the controller is configured to determine, by the changes in the fuel pressure, whether the fuel injector has a deteriorating performance (as discussed in detail above with respect to at least claim 4).

With respect to claim 14, Sano modified supra teaches the method of claim 11, comprising evaluating, by the controller using a fuel pressure signal, changes in fuel pressure when the engine is operated with the first set of the plural cylinder deactivated and when the engine is operated when the second set of the plural cylinders deactivated (as discussed in detail above with respect to at least claim 4).

With respect to claim 15, Sano modified supra teaches the method of claim 14, comprising determining, by the controller using the changes in fuel pressure, whether a fuel injector has a deteriorating performance (as discussed in detail above with respect to at least claims 4, 5 and 14).

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Martin, and in view of U.S. Patent Application Publication No. 2017/0356362 to Macewen et al. (hereinafter: “Macewen”).
With respect to claim 8, Sano modified supra teaches the cylinder imbalance correction system of claim 1; however, Sano appears to lack a clear teaching as to whether the controller is configured to calculate volumetric efficiency to correct the fuel flow to the source cylinder [the claim phrase “to correct the fuel flow to the source cylinder” appears to merely amount to recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02)], although Sano does teach that the controller is configured to identify, based on outcomes of the base deactivation strategy and of the alternate deactivation strategy, which of the first set of the plural cylinders is a source cylinder of the air/fuel imbalance while engine load is low (as discussed by at least ¶ 0210).
Macewen teaches an analogous cylinder imbalance correction system (apparent from at least Figs. 1-4), including a controller configured to calculate volumetric efficiency to correct a fuel flow to a source cylinder of an air/fuel imbalance [as discussed by at least ¶ 0049, 0075, 0086, 0094, 0096 & 0133, an engine control module (ECM) 114, as designed, is capable of performing functions to determine engine load as a function of air per cylinder (APC) to a maximum APC of an engine 102 (e.g., “volumetric efficiency”) and to adjust fueling to an individual cylinder of cylinders 118 of the engine 102 to decrease an air fuel imbalance (AFIM) fault of the cylinders 118 in response to diagnosing that the AFIM fault when the engine load is determined to be within a predetermined engine load range]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the cylinder imbalance correction system of Sano with the teachings of Macewen such that the controller is further configured to calculate volumetric efficiency to correct the fuel flow to the source cylinder because Macewen demonstrates that determination of engine load as a function of a calculated volumetric efficiency enables a controller to specifically determine whether the engine load is within a predetermined engine load range appropriate for diagnosing an AFIM fault (and adjusting fueling to an individual cylinder of cylinders 118 of the engine 102 to decrease the AFIM fault), which would also beneficially provide Sano with a particular technique for determining whether the engine load is an engine load range that is low and that is appropriate for diagnosing the air/fuel imbalance.

With respect to claim 18, Sano modified supra teaches the method of claim 11, comprising calculating, by the controller, volumetric efficiency to correct the fuel flow to the source cylinder (as discussed in detail above with respect to at least claim 8). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Martin, in view of Foster, and in view of U.S. Patent Application Publication No. 2011/0288722 to Nicosia et al. (hereinafter: “Nicosia”).
With respect to claim 20, Sano teaches a propulsion system (for example, apparent from at least Figs. 1 & 15 in view of at least ¶ 0196), comprising: an internal combustion engine having plural cylinders, a crankshaft, an intake system and an exhaust system [for example, as depicted by at least Fig. 1 and as discussed by at least ¶ 0138-0141, the apparent “propulsion system” includes an engine 10 having six cylinders (No. 1 to No. 6), a crankshaft (not shown), an apparent intake system including an intake valves (not shown) at respective intake ports (not shown) and driven by respective intake variable valve mechanisms 18, and an apparent exhaust system including an exhaust passage 12]; a first sensor disposed in the exhaust system and responsive to changes in oxygen content, the first sensor configured to generate a first signal indicative of an air/fuel ratio in the plural cylinders [for example, as depicted by at least Figs. 1 & 15 and as discussed by at least ¶ 0141 & 0201, the apparent “propulsion system” also includes an air fuel ratio (A/F) sensor 16 (e.g., “first sensor”) arranged in the exhaust passage 12, downstream of the cylinders and upstream of a catalyst 14, and that, as designed, is capable of performing functions to generate a detection value (e.g., “first signal”) that is indicative of the air fuel ratio in the cylinders]; a second sensor disposed adjacent the crankshaft and configured to generate a second signal indicative of crankshaft speed [as depicted by at least Figs. 1 & 15 and as discussed by at least ¶ 0141 & 0147, the apparent “propulsion system” also includes a crank angle sensor 24 (e.g., “second sensor”) that, as designed, is capable of performing functions to generate detection values (e.g., “second signal”) corresponding to rotational position and rotational speed (e.g., “crankshaft speed”) of the crankshaft]; and a controller configured to: determine a deactivation strategy and operate the engine with a first set of the plural cylinders deactivated [for example, as depicted by at least Figs. 1, 15 & 16 and as discussed by at least ¶ 0141 & 0234-0236, the apparent “propulsion system” also includes an electronic control unit (ECU) 22 (e.g., “controller”) that, as designed, is capable of performing functions to determine a first firing fraction (1/2) and a first group (e.g., “first set”) of the cylinders to deactivate (e.g., cylinders No. 2, No. 4 & No. 6 in step 302 of Fig. 16) in accordance with the first firing fraction (e.g., “determine a deactivation strategy”) and operate the engine 10 such that the first group of cylinders are deactivated in accordance with the first firing fraction while the remaining ones of the cylinders (e.g., cylinders No. 1, No. 3 & No. 5 in step 302 of Fig. 16) are active (e.g., “operate the engine with a first set of the plural cylinder deactivated”)]; evaluate, using the first signal and the second signal, whether the engine is operating under the deactivation strategy with the air/fuel imbalance existing between the plural cylinders (apparent from at least step 304 of Fig. 16 in view of at least ¶ 0198, 0201-0202, 0209 & 0236); determine an alternate deactivation strategy and operate the engine with a second set of the plural cylinders deactivated [for example, as depicted by at least Figs. 1, 15 & 16 and as discussed by at least ¶ 0141 & 0234-0238, the ECU 22, as designed, is capable of performing functions to determine a second firing fraction (1/3) and a second group (e.g., “second set”) of the cylinders to deactivate (e.g., in step 306 of Fig. 16 OR in step 316 of Fig. 16) in accordance with the second firing fraction (e.g., “determine an alternate deactivation strategy”) and operate the engine 10 such that the second group of cylinders are deactivated in accordance with the second firing fraction while the remaining ones of the cylinders (e.g., in step 306 of Fig. 16 OR in step 316 of Fig. 16) are active (e.g., “operate the engine with a second set of the plural cylinder deactivated”)], wherein the second set includes only some of the plural cylinders (as discussed in detail above); evaluate, using the first signal and the second signal, whether the engine is operating under the alternate deactivation strategy with the air/fuel imbalance existing between the plural cylinders (for example, apparent from any one or more of step 308, 318 & 326 of Fig. 16 in view of at least ¶ 0198, 0201-0202, 0209 & 0236-0245); calculate an air/fuel imbalance during the deactivation strategy and during the alternative deactivation strategy (as discussed in detail above); identify, based on outcomes of the alternate deactivation strategy, which of the first set of the plural cylinders is a source cylinder of the air/fuel imbalance (apparent from at least some of steps 310-314 & 320-324 & 326-330 of Fig. 16 in view of at least ¶ 0201-0202 & 0236-0245).
Sano appears to lack a clear teaching as to whether the controller is configured to correct fuel flow to the source cylinder.
Martin teaches an analogous system including an engine having cylinders including a cylinder identified as a source cylinder of an air/fuel imbalance, and a controller configured to correct fuel flow to the source cylinder [as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0066, fuel injection amount is varied, by a controller 12, to at least a cylinder 30 of an engine 10 that exhibits air-fuel ratio imbalance, in a manner that is proportional to an air-fuel error (at step 420 of Fig. 4), to improve engine efficiency and operation, and to reduce emissions].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the propulsion system of Sano, if even necessary, with the teachings of Martin such that the controller is also configured to correct fuel flow to the source cylinder because, as discussed in detail above, Sano further teaches 
Sano also appears to lack a clear teaching as to whether the controller is configured to calculate a coefficient of variation during the deactivation strategy and during the alternative deactivation strategy.
Foster teaches an engine system including a controller configured to evaluate, using a first signal indicative of an air/fuel ratio in a plurality of cylinders disposed in an exhaust system and a second signal indicative of crankshaft speed generated by a second sensor disposed adjacent a crankshaft, whether the engine is operating with a coefficient of variation approximately indicative of a misfire (apparent from at least Figs. 1 & 2 in view of at least Col. 4, lines 13-56, Col. 5, line 39 – Col. 6, line 3, Col. 6, line 46 – Col. 7, line 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the cylinder imbalance correction system of Sano, if even necessary, with the teachings of Foster such that the controller is also configured to calculate a coefficient of variation during the deactivation strategy and during the alternative deactivation strategy because Foster further teaches that certain coefficient of variations are at least approximately indicative of misfiring, thereby beneficially providing a calculable metric by which to restrict specific engine operating parameters to avoid misfiring, and it is understood that such calculations would be performed at times including when cylinder(s) are deactivated (e.g., “during the deactivation strategy and during the alternative deactivation strategy”) and at other times when none of the cylinders are deactivated.
Sano also appears to lack a clear teaching as to whether the controller is configured to calculate volumetric efficiency using a percentage deviation of at least one of the coefficient of variation and the air/fuel imbalance (because using a percentage deviation of the coefficient of variation and using a percentage deviation of the air/fuel imbalance are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Nicosia teaches a propulsion system including a controller configured to calculate volumetric efficiency using a percentage deviation of an air/fuel imbalance (as discussed by at least ¶ 0038-0039).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the propulsion system of Sano, if even necessary, with the teachings of Nicosia such that the controller is also configured to calculate volumetric efficiency using a percentage deviation of at least one of the coefficient of variation and the air/fuel imbalance because Nicosia further teaches that such calculations beneficially adjust the value of the volumetric efficiency used for supplying fuel to the engine responsive to errors in air-fuel ratio as part of correcting of the errors in the air-fuel ratio.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747